FILED
                              NOT FOR PUBLICATION                            DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KESSYA KATTURY MOREIRA, a.k.a.                    No. 11-72437
Kasia Moreira,
                                                  Agency No. A098-764-889
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Kessya Kattury Moreira, a native and citizen of Brazil, petitions pro se for

review of an order of the Board of Immigration Appeals (“BIA”) denying her

motion to reopen based on claims of changed country conditions and ineffective




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
assistance of counsel. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the BIA’s denial of a motion to reopen. Siong v. INS,

376 F.3d 1030, 1037 (9th Cir. 2004). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion by denying the portion of Moreira’s

motion to reopen requesting remand to the immigration judge, because Moreira

filed the motion over two and one-half years after issuance of the final order of

removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), and her motion asserted only changes in

personal circumstances occurring outside of Brazil that do not warrant an

exception to the filing deadline, see id. § 1229a(c)(7)(C)(ii); He v. Gonzales,

501 F.3d 1128, 1132 (9th Cir. 2007) (recognizing that a change in personal

circumstances does not amount to a change in country conditions).

      We dismiss as moot Moreira’s challenge to the denial of the portion of her

motion to reopen requesting reissuance of the BIA’s prior order to allow her to

timely seek judicial review, because the petition for review in No. 08-73868 has

been reinstated as to her. See Hemp Indus. Ass’n v. Drug Enforcement Admin.,

333 F.3d 1082, 1085 n.3 (9th Cir. 2003) (“We find a case moot when interim

relief . . . ha[s] completely and irrevocably eradicated the effects of the alleged




                                           2                                      11-72437
violation.” (citation and internal quotation marks omitted)).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                     11-72437